           Case 18-09474            Doc 32     Filed 03/08/19 Entered 03/08/19 08:53:43               Desc Main
                                                Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: SONI, ASHOK R.                                §      Case No. 18-09474
              SONI, MINAXI J.                               §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $1,254,427.28                          Assets Exempt:      $390,378.52
      (without deducting any secured claims)

      Total Distributions to Claimants:   $7,553.40               Claims Discharged
                                                                  Without Payment:      $307,560.59


      Total Expenses of Administration:    $1,739.60




               3) Total gross receipts of $9,293.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $9,293.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-09474          Doc 32     Filed 03/08/19 Entered 03/08/19 08:53:43                 Desc Main
                                              Document     Page 2 of 10



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $474,202.00           $12,582.52                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $1,739.60            $1,739.60             $1,739.60


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $107,420.00          $315,113.99          $315,113.99             $7,553.40


   TOTAL DISBURSEMENTS                           $581,622.00          $329,436.11          $316,853.59             $9,293.00




                 4) This case was originally filed under chapter 7 on 03/30/2018. The case was pending for 8 months.


                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        12/04/2018                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-09474              Doc 32         Filed 03/08/19 Entered 03/08/19 08:53:43                        Desc Main
                                                         Document     Page 3 of 10




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 DEPOSITS OF MONEY                                                                              1129-000                              $1,250.00

 TAX REFUNDS                                                                                    1129-000                              $8,043.00

                             TOTAL GROSS RECEIPTS                                                                                     $9,293.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


       1        Capital One Auto              4110-000                $14,719.00             $12,582.52                $0.00              $0.00
                Finance, a division of
                Capital On
      N/F       Alliant Credit Union          4110-000                 $9,611.00                       NA                NA                  NA

      N/F       PNC Bank Home                 4110-000                $94,961.00                       NA                NA                  NA
                Equity
      N/F       Pnc Mortgage                  4110-000              $354,911.00                        NA                NA                  NA

                   TOTAL SECURED                                    $474,202.00              $12,582.52                $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 18-09474           Doc 32   Filed 03/08/19 Entered 03/08/19 08:53:43                Desc Main
                                              Document     Page 4 of 10




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                       CODE

 Trustee, Fees - Richard M. Fogel     2100-000                 NA            $1,679.30           $1,679.30        $1,679.30

 Trustee, Expenses - Richard M.       2200-000                 NA               $2.35               $2.35              $2.35
 Fogel
 Banking and Technology Service       2600-000                 NA              $57.95              $57.95             $57.95
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA            $1,739.60           $1,739.60        $1,739.60
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                  CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                           ASSERTED          CLAIMS       CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                         (from Proofs of     ALLOWED        PAID
                                                  CODE     (from Form 6E)
                                                                                   Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-09474          Doc 32   Filed 03/08/19 Entered 03/08/19 08:53:43       Desc Main
                                              Document     Page 5 of 10




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                      UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT            TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED            PAID
                                       CODE      (from Form 6F)
                                                                        Claim)

     2        American Enterprise     7100-000             $0.00        $213,272.90   $213,272.90       $5,112.23
              Bank

     3        United States           7100-000       $107,420.00        $101,841.09   $101,841.09       $2,441.17
              Department of
              Education

    N/F       Clark Hill PLC          7100-000             $0.00                NA            NA              NA


    N/F       Small Business          7100-000             $0.00                NA            NA              NA
              Administration

            TOTAL GENERAL
           UNSECURED CLAIMS                          $107,420.00        $315,113.99   $315,113.99       $7,553.40




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 18-09474                       Doc 32      Filed 03/08/19 Entered 03/08/19 08:53:43                                   Desc Main
                                                                    Document     Page 6 of 10
                                                               Form 1
                                                                                                                                                         Exhibit 8
                                           Individual Estate Property Record and Report                                                                  Page: 1

                                                            Asset Cases
Case No.: 18-09474                                                                              Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                    Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                                § 341(a) Meeting Date:       05/15/2018
For Period Ending:         12/04/2018                                                           Claims Bar Date:      08/16/2018

                                       1                                2                      3                      4                   5                   6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       RESIDENCE, BUILDING, LAND                                468,000.00                         0.00                                   0.00                        FA
            1 Plumrose Lane, Schaumburg, IL 60194-5161:
            Debtors' residence- NO EQUITY

    2       RESIDENCE, BUILDING, LAND                                300,000.00                         0.00                                   0.00                        FA
            339 W. Virginia Street, Crystal Lake, IL 60014-0000:
            Commercial property (Gas Station)- NO EQUITY

    3       CARS, VANS, TRUCKS, SPORT                                 13,000.00                         0.00                                   0.00                        FA
            UTILITY VEHICLES
            2016 Toyota Camry, 26000 miles- NO EQUITY

    4       CARS, VANS, TRUCKS, SPORT                                   3,500.00                        0.00                                   0.00                        FA
            UTILITY VEHICLES
            2013 Toyota Camry, 31000 miles- NO EQUITY

    5       CARS, VANS, TRUCKS, SPORT                                   4,500.00                        0.00                                   0.00                        FA
            UTILITY VEHICLES
            2010 Honda Civic, 86000 miles - EXEMPT

    6       CARS, VANS, TRUCKS, SPORT                                       700.00                      0.00                                   0.00                        FA
            UTILITY VEHICLES
            2002 Acura MDX, 161,000 miles - EXEMPT

    7       HOUSEHOLD GOODS AND                                             800.00                      0.00                                   0.00                        FA
            FURNISHINGS
            Miscellaneous used household goods and furnishings:
            4 Bedrooms sets, 1 couch, 1 loveseat, 1 chair, 1
            kitchen table with 4 chairs- EXEMPT

    8       ELECTRONICS                                                     400.00                      0.00                                   0.00                        FA
            TVs and computers: 2 TV's, 1 laptop- EXEMPT

    9       COLLECTIBLES OF VALUE                                           150.00                      0.00                                   0.00                        FA
            Books, Pictures, and CD's- EXEMPT

   10       JEWELERY                                                    5,000.00                        0.00                                   0.00                        FA
            Wedding Jewelry- EXEMPT

   11       CLOTHES                                                         900.00                      0.00                                   0.00                        FA
            Wearing apparel- EXEMPT

   12       DEPOSITS OF MONEY                                           1,000.00                        0.00                                   0.00                        FA
            Savings account with PNC Bank- EXEMPT

   13       DEPOSITS OF MONEY                                           2,000.00                   1,250.00                               1,250.00                         FA
            Checking account with BMO Harris-

   14       DEPOSITS OF MONEY                                                 0.00                      0.00                                   0.00                        FA
             Checking account with PNC Bank-
            INCONSEQUENTIAL VALUE

   15       RETIREMENT OR PENSION                                     64,670.18                         0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Alcatel-
            Lucent) -EXEMPT




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 18-09474                       Doc 32        Filed 03/08/19 Entered 03/08/19 08:53:43                                 Desc Main
                                                                      Document     Page 7 of 10
                                                               Form 1
                                                                                                                                                         Exhibit 8
                                           Individual Estate Property Record and Report                                                                  Page: 2

                                                            Asset Cases
Case No.: 18-09474                                                                              Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                    Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                                § 341(a) Meeting Date:       05/15/2018
For Period Ending:         12/04/2018                                                           Claims Bar Date:      08/16/2018

                                      1                                   2                    3                      4                   5                   6

                           Asset Description                           Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                        Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

   16       RETIREMENT OR PENSION                                       16,692.73                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Mina-
            Best) -EXEMPT

   17       RETIREMENT OR PENSION                                      162,764.98                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer ManPower
            & Sargent Lundy -EXEMPT

   18       RETIREMENT OR PENSION                                       24,882.77                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Enercon) -
            EXEMPT

   19       RETIREMENT OR PENSION                                       18,330.31                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer Com
            Ed/Exelon - EXEMPT

   20       RETIREMENT OR PENSION                                       58,537.57                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer Mina
            TrowerPrice -EXEMPT

   21       TAX REFUNDS                                                 11,000.00                  Unknown                                8,043.00                         FA
            Debtors 2017 Tax Refund- RECEIVED BY TRUSTEE

   22       CLAIMS AGAINST THIRD PARTIES                                32,760.65                       0.00                                   0.00                        FA
            Former Tenant (Shatki Reliance aka Saunak K. Patel &
            Ketan Sheth) broke the gas station lease so debtors
            are owed money for this broken lease owes $32,760.65
            from 10/01/2017 address is 7424 W. 159th Street, Apt.
            203, Tinley Park, IL 60477- THIS CLAIM IS
            PROPERTY OF DEBTORS' BANKRUPT
            CORPORATION'S ESTATE

   23       CLAIMS AGAINST THIRD PARTIES                                30,135.59                       0.00                                   0.00                        FA
            Former Tenant (Crystal Mart Inc. aka Sudhir Nair)
            broke the gas station lease so debtors are owed money
            $30,135.59 from 02/29/2016 addresses are 4410 N.
            Northwest Hwy, Crystal Lake, IL 60014 another
            address is 985 Cambridge Lane, Crystal Lake, IL
            60014- THIS CLAIM IS PROPERTY OF DEBTORS'
            BANKRUPT CORPORATION'S ESTATE

   24       CLAIMS AGAINST THIRD PARTIES                                22,000.00                       0.00                                   0.00                        FA
            Former Tenant (Gayatri Corporation aka Dahyabhai
            Patel) broke the gas station lease so debtors are owed
            $22,000.00 from 01/20/2014 - address is 1300 Phoenix
            Drive, Des Plaines, IL 60018- THIS CLAIM IS
            PROPERTY OF DEBTORS' BANKRUPT
            CORPORATION'S ESTATE

   25       INTEREST IN INSURANCE POLICIES                                    0.00                      0.00                                   0.00                        FA
            Term Life Insurance policy through employer - (No cash
            surrender value)

   26       INTEREST IN INSURANCE POLICIES                                    0.00                      0.00                                   0.00                        FA
            Term Life Insurance policy through employer - (No cash
            surrender value)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 18-09474                       Doc 32      Filed 03/08/19 Entered 03/08/19 08:53:43                                 Desc Main
                                                                     Document     Page 8 of 10
                                                                Form 1
                                                                                                                                                          Exhibit 8
                                            Individual Estate Property Record and Report                                                                  Page: 3

                                                             Asset Cases
Case No.: 18-09474                                                                            Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                  Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                              § 341(a) Meeting Date:       05/15/2018
For Period Ending:         12/04/2018                                                         Claims Bar Date:      08/16/2018

                                       1                                2                    3                      4                    5                     6

                           Asset Description                         Petition/       Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled      (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                      Values               Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                   Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                              and Other Costs)

   27       MACHINERY FIXTURES EQUIPMENTS                             25,702.50                       0.00                                    0.00                          FA
            SUPPLIES
            Business Equipment

   28       INTEREST IN PARTNERSHIPS                                        0.00                      0.00                                    0.00                          FA
            The debtors' are the 100% owners of Ohmshiva
            Corporation, which filed for chapter 7, 18-09471, B.
            Chatz, trustee- INCONSEQUENTIAL VALUE


   28       Assets Totals (Excluding unknown values)               $1,267,427.28                 $1,250.00                              $9,293.00                     $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2018                          Current Projected Date Of Final Report (TFR):             10/11/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 18-09474                Doc 32       Filed 03/08/19 Entered 03/08/19 08:53:43                                    Desc Main
                                                                   Document     Page 9 of 10
                                                               Form 2                                                                                    Exhibit 9
                                                                                                                                                         Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-09474                                          Trustee Name:                     Richard M. Fogel (330720)
                          SONI, ASHOK R.
Case Name:                                                                  Bank Name:                        Rabobank, N.A.
                          SONI, MINAXI J.
                                                                            Account #:                        ******7100 Checking
Taxpayer ID #:            **-***4092
                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/04/2018
                                                                            Separate Bond (if applicable): N/A

    1             2                        3                                       4                               5                      6                        7

  Trans.       Check or      Paid To / Received From            Description of Transaction        Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

 05/16/18        {21}     Ashok and Mina Soni                2017 federal income tax refund      1129-000           8,043.00                                           8,043.00

 05/24/18        {13}     Ashok and Mina Soni                Non-exempt funds                    1129-000           1,250.00                                           9,293.00

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      10.00                   9,283.00
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      12.90                   9,270.10
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      14.22                   9,255.88
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      13.75                   9,242.13
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                        7.08                  9,235.05
                                                             Fees

 11/06/18        101      Richard M. Fogel                   Combined trustee compensation &                                               1,681.65                    7,553.40
                                                             expense dividend payments.

                                                             Claims Distribution - Wed, 10-03-   2100-000                                                              7,553.40
                                                             2018

                                                                                    $1,679.30

                                                             Claims Distribution - Wed, 10-03-   2200-000                                                              7,553.40
                                                             2018

                                                                                         $2.35

 11/06/18        102      American Enterprise Bank           Distribution payment - Dividend     7100-000                                  5,112.23                    2,441.17
                                                             paid at 2.40% of $213,272.90;
                                                             Claim # 2; Filed: $213,272.90

 11/06/18        103      United States Department of        Distribution payment - Dividend     7100-000                                  2,441.17                        0.00
                          Education                          paid at 2.40% of $101,841.09;
                                                             Claim # 3; Filed: $101,841.09

                                               COLUMN TOTALS                                                        9,293.00                  9,293.00                    $0.00
                                                     Less: Bank Transfers/CDs                                             0.00                    0.00
                                               Subtotal                                                             9,293.00                  9,293.00
        true
                                                     Less: Payments to Debtors                                                                    0.00

                                               NET Receipts / Disbursements                                        $9,293.00               $9,293.00


                                                                                                                                                           false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                 Case 18-09474             Doc 32     Filed 03/08/19 Entered 03/08/19 08:53:43                         Desc Main
                                                       Document     Page 10 of 10
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-09474                                 Trustee Name:                   Richard M. Fogel (330720)
                  SONI, ASHOK R.
Case Name:                                                 Bank Name:                      Rabobank, N.A.
                  SONI, MINAXI J.
                                                           Account #:                      ******7100 Checking
Taxpayer ID #:    **-***4092
                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/04/2018
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******7100 Checking                             $9,293.00          $9,293.00                    $0.00

                                                                               $9,293.00                $9,293.00               $0.00




UST Form 101-7-TDR (10 /1/2010)
